DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-18 are pending.
Claims 1-7, 10-16, and 18 are rejected. 
Multiple dependent claims 8, 9/8, 17/16/13 and 17/16/14 are objected to. 

Information Disclosure Statement
	The information disclosure statement filed 1/27/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the crossed out reference has not been considered.
The following is not in English and lack a concise explanation of the relevance:

    PNG
    media_image1.png
    96
    820
    media_image1.png
    Greyscale


The information disclosure statement filed 1/27/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the following “NOTE” is not a citation to a reference: 

    PNG
    media_image2.png
    99
    829
    media_image2.png
    Greyscale

It has been placed in the application file, but the crossed out NOTE has not been considered.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because it includes graphs (see e.g., pages 22, 25, 26, 27, 28, 29, 39, 40, 42, 43, 44, 46, 47, 49, 52, 53, 55, 57, 58, 61, 63, and 65 ). MPEP 608.01 VI. Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.
The graphs presented on pages 22, 25, 26, 27, 28, 29, 39, 40, 42, 43, 44, 46, 47, 49, 52, 53, 55, 57, 58, 61, 63, and 65 of the specification must be deleted from the specification and provided as a “New Sheet”. 
Note: The Brief Description of Drawings section must be amended to reference  the new figures (i.e., the graphs presented as a figures). 



Claims Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP 608.01(n). Claim 9 depends from claim 8. Accordingly, claims 8 and 9 have not been further treated on the merits.
Claim 6 is objected to because the ion “CI-” (Charlie Indigo) should be “Cl-” (Charlie Lima). Appropriate correction is required. 
Claims 7 and 10 are objected to because a periods (not commas) should be used to represent decimal points. Appropriate correction is required.
Claims 17/16/13 and 17/16/14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the meaning of the parentheticals are not clear. Claim 1 recites sodium salts (Na+), magnesium salts (Mg2+), calcium salts (Ca2+). The terms Na+, Mg2+, and Ca2+ represent sodium ions, magnesium ions, and calcium ions. Sodium ions, magnesium ions, and calcium ions are not salts. As such, it is not clear whether the claim requires sodium salts, magnesium salts, and calcium salts; or whether the claim requires 10 -100 g/kg by weight of sodium selected from the group consisting of sodium salt or sodium ion; 0.1-100 g/kg by weight of magnesium selected from the group consisting of magnesium salt or magnesium ion; and 0.1-100 g/kg by weight calcium selected from the group consisting of calcium salt or calcium ion. 
Claims 1 and 11 are indefinite because the meaning of the phrase “provided that the feed is administered in the absence of adding additional ions to the freshwater or brackish water, said ions consisting of Mg2+ and Ca2+” is not clear. It is not clear whether the claim excludes addition of magnesium ions and calcium ions; or whether the claim excludes addition of sources of magnesium ions and calcium ions (e.g., magnesium chloride and calcium chloride). 
Claims 1 and 10 are indefinite because the meaning of the combination of limitations that the feed comprises Mg2+ and Ca2+ and the limitation that “the feed is administered in the absence of adding additional ions to the freshwater or brackish water” is not clear. The claims require adding feed comprising ions to water. It is not clear how one may add feed comprising ions to water and also not add ions to water. 
Claim 2 is indefinite because the meaning of the phrase that the feed comprises Na+ from 3.934 g/kg weight, Mg2+ from 0.026-25.530 g/kg by weight and Ca2+ from 0.036-36.110 g/kg by weight” is not clear. Claim 2 depends from claim 1. Claim 1 recites amounts of sodium salts, magnesium salts, and calcium salts. It is not clear whether claim 2 requires the addition of sodium ions, magnesium ions, and calcium ions; or whether claim 2 limits the concentration of sodium salts, magnesium salts, and calcium salts. 
Claim 6 is indefinite because the meaning of the phrase “wherein the fish feed comprises from 6.202-199.020 g/kg by weight Cl-” is not clear. It is not clear whether the claim requires ion form of chlorine (chloride) or whether the claim requires a source of chloride (e.g., sodium chloride).  
Claim 10 is indefinite because the meaning of the parentheticals are not clear. Claim 10 recites “added salts (ions)” and “PVCR modulators (free amino acids)”. It is not clear whether the claim requires sodium salts, magnesium salts, calcium salts, and PVCR modulators; or whether the claim requires ions and free amino acids; or whether the claim permits some combination of ions, salts, PVCR modulators, and free amino acids. 
Claim 10 is indefinite because the meaning of the combination of limitations “added salts” and ions listed in the table are not clear. Claim 10 recites the feed comprises added salts. The claim provides a table listing concentrations of ions (i.e., Na+, Cl-, Ca2+, and Mg2+). The terms Na+, Cl-, Ca2+, and Mg2+ represent sodium ions, magnesium ions, chloride, and calcium ions. Sodium ions, magnesium ions, chloride, and calcium ions are not salts. As such, it is not clear whether the claim requires sodium salts, magnesium salts, chloride salts, and calcium salts; or whether the claim requires 3.934 - 39.340 g/kg feed of sodium selected from the group consisting of sodium salt or sodium ion; 6.202 - 199.020 g/kg feed of chloride selected from the group consisting of chloride salt or chloride ion; 0.036 – 36.110 g/kg feed calcium selected from the group consisting of calcium salt or calcium ion; and 0.026 – 25.530 g/kg feed magnesium selected from the group consisting of magnesium salt or magnesium ion. 
Claim 12 is indefinite because the meaning of the phrase “wherein the Na+, Mg2+ and Ca2+ are provided as salts in the ranges of 10-100 g/kg, 0.1-100 g/kg and 0.1-100 g/kg respectively” is not clear. Claim 12 depends from claims 10 and 11. Claim 10 requires Mg2+ and Ca2+. Claim 11 excludes Mg2+ and Ca2+. It is not clear whether claim 12 further limits the Mg2+ and Ca2+ recited in claim 10; or whether claim 12 further limits the Mg2+ and Ca2+ recited in claim 11. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 is rejected for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from claim 10. Claim 10 requires the presence of Mg2+ and Ca2+. Claim 11 recites “the feed is administered to the fish in the absence of adding additional ions to the freshwater or brackish water, said ions consisting of Mg2+ and Ca2+”. Claim 11’s exclusion of Mg2+ and Ca2+ fails to include claim 10’s requirement for Mg2+ and Ca2+. 
Claim 12 is rejected for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claims 10 and 11. Claim 11 recites “the feed is administered to the fish in the absence of adding additional ions to the freshwater or brackish water, said ions consisting of Mg2+ and Ca2+”. Claim 12 recites “Na+, Mg2+, and Ca2+ are provided as salts”. Claim 12 fails to include claim 11’s exclusion of Mg2+ and Ca2+. 
Claim 12 is rejected for failing to further limit the subject matter of the claim upon which it depends. Claim 12 depends from claims 10 and 11. Claim 12 recites ranges of Na+, Mg2+, and Ca2+ that are broader than the ranges established in claim 10. Since claim 12’s ranges of Na+, Mg2+, and Ca2+ that are broader than the ranges established in claim 10, claim 12 fails to further limit claim 10. 
Claim 10
Claim 12
3.934 - 39.340 g/kg feed of Na+
10-100 g/kg Na+
0.036 – 36.110 g/kg feed Ca2+
0.1-100 g/kg Ca2+
0.026 – 25.530 g/kg feed Mg2+
0.1-100 g/kg Mg2+


Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Betka et al., WO 03/087331 A2; in view of Aksnes, US 2012/0004157 A1. 
Regarding claim 1: Betka discloses a method for smoltification  (p. 2, ln. 23) in Salmonidae (salmon, p. 2, ln. 22). 
providing a fish feed comprising protein, fat, carbohydrates, vitamins, minerals, water, 
Betka discloses providing a fish feed (p. 16, ln. 3).
Betka does not disclose the feed comprises protein, fat, carbohydrates, vitamins, minerals, and water. 
Aksnes is drawn to feeding salmonoids (para 0041) a fish feed (para 0040). Aksnes discloses dietary nutrients are essential for the construction of living tissues (para 0042). Aksnes discloses balanced diets promote optimal fish growth and health (para 0044). Aksnes discloses fish feed (para 0047) comprising protein (para 0047), fat (para 0047), carbohydrates (para 0047), vitamins (para 0047), minerals (para 0047), and water (para 0047). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed fish a feed, as taught in Betka, wherein the feed comprises protein, fat, carbohydrates, vitamins, minerals, and water, as taught in Asknes, to obtain a method for smoltification in Salmonidae comprising providing a fish feed comprising protein, fat, carbohydrates, vitamins, minerals, and water. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide a feed comprising protein, fat, carbohydrates, vitamins, minerals, and water to provide the fish with essential dietary nutrients for the construction of living tissues (Asknes, para 0042) and promote optimal fish growth and health (Asknes, para 0044).
providing a fish feed comprising . . . sodium salts (Na+) from 10 -100 g/kg by weight,
Betka discloses the feed contains a sufficient amount of a sodium salt (sodium chloride) in an amounts of between about 1% and about 10% by weight, or about 10 g/kg to 100 g/kg (10,000 mg/kg to about 100,000 mg/kg, p. 23, ln. 16-18). 
Also note that Aksnes discloses sodium (para 0179) in ranges including 1-250 g/kg (0.1 to 25%, para 0179) and 1-50 g/kg (0.1 to 5%, para 0179). 
The reasons to combine the references applied here as above.
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
providing a fish feed comprising . . . magnesium salts (Mg2+) from 0.1-100 g/kg by weight, providing a fish feed comprising . . . calcium salts (Ca2+) from 0.1-100 g/kg by weight
Betka does not disclose a concentration of magnesium and calcium salts in the feed. 
Aksnes discloses magnesium (para 0177) present in ranges including 0.1-5 g/kg (0.01 to 0.5 %, para 0177) and 0.1-2.5 g/kg (0.01 to 0.25%, para 0177). Aksnes discloses calcium (para 0175) present in ranges including 1-50 g/kg (0.1 to 5%, para 0175), 1-40 g/kg (0.1 to 4%, para 0175), 1-30 g/kg (0.1 to 3%, para 0175), and 1-20 g/kg (0.1 to 2%, para 0175). 
The reasons to combine the references applied here as above. 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
providing a fish feed comprising . . .a polyvalent cation receptor modulator (PVCR) in the form of in the form of at least one of Tryptophan from 1-10 g/kg by weight
Betka discloses the feed contains Tryptophan (p. 16, ln. 4). Betka discloses concentration of amino acids, which include tryptophan between about 1 and about 10 gm/kg feed (p. 24, ln. 21-26). 
administering the fish feed, in fresh water or brackish water, to a population of parr or desmoltified fish or a combination thereof, until the fish achieve a status of smoltification; whereby the feed essentially alone induces the smoltification of the fish.
Betka discloses administering the feed in freshwater (p. 16, ln. 2). Betka discloses administering the feed to parr (p. 51, ln. 10), parr and smolted fish (p. 51, ln. 10). Betka discloses administering the feed to parr to achieve smoltification (p. 102, ln. 4-19). 
provided that the feed is administered in the absence of adding additional ions to the freshwater or brackish water, said ions consisting of Mg2+ and Ca2+,
Betka discloses adding one or more PVCR “modulators to the freshwater (e.g., calcium and/or magnesium)” (p. 15, ln. 28-p. 16, ln. 1). The phrase “calcium and/or magnesium” indicates adding calcium only, magnesium only, or both calcium and magnesium. Since Betka does not require adding both calcium and magnesium to the water, Betka is encompassed within the exclusionary provisio that excludes the addition of both calcium and magnesium. 
Additionally, Betka discloses the addition of calcium carbonate and/or chloride and magnesium chloride (p. 51, ln. 12-13, 22-23). Since the salts (calcium carbonate and magnesium chloride) are not ions (i.e., said ions consisting of Mg2+ and Ca2+), Betka is encompassed within the exclusionary provisio that excludes the addition of ions consisting of Mg2+ and Ca2+. 
further provided that the population of fish is not subjected to winter signals, said addition of ions and winter signal being of the type sufficient to operate as a smoltification-inducing signal
Betka does not require subjecting the fish to winter signals, said addition of ions and winter signal being of the type sufficient to operate as a smoltification-inducing signal. Therefore, Betka is encompassed within the exclusionary provisio. 
Regarding claim 2: Betka discloses the feed contains a sufficient amount of a sodium salt (sodium chloride) in an amounts of between about 1% and about 10% by weight, or about 10 g/kg to 100 g/kg (10,000 mg/kg to about 100,000 mg/kg, p. 23, ln. 16-18). 
Also note that Aksnes discloses sodium (para 0179) in ranges including 1-250 g/kg (0.1 to 25%, para 0179) and 1-50 g/kg (0.1 to 5%, para 0179). 
Aksnes discloses calcium (para 0175) present in ranges including 1-50 g/kg (0.1 to 5%, para 0175), 1-40 g/kg (0.1 to 4%, para 0175), 1-30 g/kg (0.1 to 3%, para 0175), and 1-20 g/kg (0.1 to 2%, para 0175). 
Aksnes discloses magnesium (para 0177) present in ranges including 0.1-5 g/kg (0.01 to 0.5 %, para 0177) and 0.1-2.5 g/kg (0.01 to 0.25%, para 0177). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 3: Betka discloses the feed contains sodium chloride (p. 16, ln. 3). 
Regarding claim 6: Aksnes discloses chloride (para 0180) present in ranges including 1-250 g/kg (0.1 to 25%, para 0180) and 1-200 g/kg (0.1 to 20%, para 0180).
Regarding claims 13 and 15/13: Betka discloses a method for smoltification  (p. 2, ln. 23) in Salmonidae (salmon, p. 2, ln. 22).
providing a fish feed comprising a polyvalent cation receptor modulator (PVCR)
Betka discloses providing a fish feed (p. 16, ln. 3).Betka discloses the feed contains Tryptophan (p. 16, ln. 4). Betka discloses PVCR include tryptophan in a concentration of between about 1 and about 10 gm/kg feed (p. 24, ln. 21-26). 
administering the fish feed in fresh water or brackish water to a population of parr or desmoltified fish or a combination thereof, until the fish achieve a status of smoltification
Betka discloses administering the feed in freshwater (p. 16, ln. 2). Betka discloses administering the feed to parr (p. 51, ln. 10), parr and smolted fish (p. 51, ln. 10). Betka discloses administering the feed to parr to achieve smoltification (p. 102, ln. 4-19). 
provided that the feed is administered in the absence of adding additional ions to the freshwater or brackish water, said ions consisting of Mg2+ and Ca2+,
Betka discloses adding one or more PVCR “modulators to the freshwater (e.g., calcium and/or magnesium)” (p. 15, ln. 28-p. 16, ln. 1). The phrase “calcium and/or magnesium” indicates adding calcium only, magnesium only, or both calcium and magnesium. Since Betka does not require adding both calcium and magnesium to the water, Betka is encompassed within the exclusionary provisio that excludes the addition of both calcium and magnesium. 
Additionally, Betka discloses the addition of calcium carbonate and/or chloride and magnesium chloride (p. 51, ln. 12-13, 22-23). Since the salts (calcium carbonate and magnesium chloride) are not ions (i.e., said ions consisting of Mg2+ and Ca2+), Betka is encompassed within the exclusionary provisio that excludes the addition of ions consisting of Mg2+ and Ca2+. 
further provided that the population of fish is not subjected to winter signals, said addition of ions and winter signal being of the type sufficient to operate as a smoltification-inducing signal
Betka does not require subjecting the fish to winter signals, said addition of ions and winter signal being of the type sufficient to operate as a smoltification-inducing signal. Therefore, Betka is encompassed within the exclusionary provisio. 
Regarding claim 14 and 15/14: Betka discloses a method for smoltification  (p. 2, ln. 23) in Salmonidae (salmon, p. 2, ln. 22).
providing a fish feed comprising a polyvalent cation receptor modulator (PVCR)
Betka discloses providing a fish feed (p. 16, ln. 3).Betka discloses the feed contains Tryptophan (p. 16, ln. 4). Betka discloses PVCR include tryptophan in a concentration of between about 1 and about 10 gm/kg feed (p. 24, ln. 21-26). 
administering the fish feed in fresh water or brackish water to a population of parr or desmoltified fish or a combination thereof, until the fish achieve a status of smoltification
Betka discloses administering the feed in freshwater (p. 16, ln. 2). Betka discloses administering the feed to parr (p. 51, ln. 10), parr and smolted fish (p. 51, ln. 10). Betka discloses administering the feed to parr to achieve smoltification (p. 102, ln. 4-19). 
wherein the fish feed is the sole operative smoltification-inducing signal to which the fish are subjected
Betka does not require subjecting the fish to other signals. Therefore, Betka is encompassed within the exclusionary provisio. 
Regarding claim 15/14: Betka discloses PVCR include tryptophan in a concentration of between about 1 and about 10 gm/kg feed (p. 24, ln. 21-26).
Regarding claims 16/13 and 16/14: Betka discloses Smoltification Induced Prior to Seawater Transfer (figure 26). As such,  Betka implies the smolts are maintained in the freshwater on the diet for some amount of time after smoltification and prior to transfer to salt water. 
Regarding claim 18: Betka discloses a method for smoltification  (p. 2, ln. 23) in Salmonidae (salmon, p. 2, ln. 22). 
providing a fish feed comprising protein, fat, carbohydrates, vitamins, minerals, water, 
Betka discloses providing a fish feed (p. 16, ln. 3).
Betka does not disclose the feed comprises protein, fat, carbohydrates, vitamins, minerals, and water. 
Aksnes is drawn to feeding salmonoids (para 0041) a fish feed (para 0040). Aksnes discloses dietary nutrients are essential for the construction of living tissues (para 0042). Aksnes discloses balanced diets promote optimal fish growth and health (para 0044). Aksnes discloses fish feed (para 0047) comprising protein (para 0047), fat (para 0047), carbohydrates (para 0047), vitamins (para 0047), minerals (para 0047), and water (para 0047). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed fish a feed, as taught in Betka, wherein the feed comprises protein, fat, carbohydrates, vitamins, minerals, and water, as taught in Asknes, to obtain a method for smoltification in Salmonidae comprising providing a fish feed comprising protein, fat, carbohydrates, vitamins, minerals, and water. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide a feed comprising protein, fat, carbohydrates, vitamins, minerals, and water to provide the fish with essential dietary nutrients for the construction of living tissues (Asknes, para 0042) and promote optimal fish growth and health (Asknes, para 0044).
providing a fish feed comprising . . . sodium salts (Na+) from 10 -100 g/kg by weight,
Betka discloses the feed contains a sufficient amount of a sodium salt (sodium chloride) in an amounts of between about 1% and about 10% by weight, or about 10 g/kg to 100 g/kg (10,000 mg/kg to about 100,000 mg/kg, p. 23, ln. 16-18). 
Also note that Aksnes discloses sodium (para 0179) in ranges including 1-250 g/kg (0.1 to 25%, para 0179) and 1-50 g/kg (0.1 to 5%, para 0179). 
The reasons to combine the references applied here as above.
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
providing a fish feed comprising . . . magnesium salts (Mg2+) from 0.1-100 g/kg by weight, providing a fish feed comprising . . . calcium salts (Ca2+) from 0.1-100 g/kg by weight
Betka does not disclose a concentration of magnesium and calcium salts in the feed. 
Aksnes discloses magnesium (para 0177) present in ranges including 0.1-5 g/kg (0.01 to 0.5 %, para 0177) and 0.1-2.5 g/kg (0.01 to 0.25%, para 0177). Aksnes discloses calcium (para 0175) present in ranges including 1-50 g/kg (0.1 to 5%, para 0175), 1-40 g/kg (0.1 to 4%, para 0175), 1-30 g/kg (0.1 to 3%, para 0175), and 1-20 g/kg (0.1 to 2%, para 0175). 
The reasons to combine the references applied here as above. 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
providing a fish feed comprising . . .a polyvalent cation receptor modulator (PVCR) in the form of in the form of at least one of Tryptophan from 1-10 g/kg by weight
Betka discloses the feed contains Tryptophan (p. 16, ln. 4). Betka discloses concentration of amino acids, which include tryptophan between about 1 and about 10 gm/kg feed (p. 24, ln. 21-26). 
for preventing desmoltification in Salmonidae and administering the fish feed, in fresh water or brackish water, to a population of fish that have undergone smoltification, such that the smolts may remain for an indefinite period of time in the freshwater or brackish water despite having undergone the transformation to smolt status.
Betka discloses administering the feed in freshwater (p. 16, ln. 2). Betka discloses administering the feed to parr (p. 51, ln. 10), parr and smolted fish (p. 51, ln. 10). Betka discloses administering the feed to parr to achieve smoltification (p. 102, ln. 4-19). Betka discloses Smoltification Induced Prior to Seawater Transfer (figure 26). As such,  Betka implies the smolts are maintained in the freshwater on the diet for some amount of time after smoltification and prior to transfer to salt water. As such, Betka implies prevention of desmoltification for some amount of time. 

Claims 4, 5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Betka et al., WO 03/087331 A2; in view of Aksnes, US 2012/0004157 A1; as applied to claims 1-3, 6, 13-16, and 18 above, and in further view of Harris, Jr. et al., US 2005/0028742 A1. 
Betka in view of Aksnes is relied on as above. 
Aksnes discloses magnesium (p. 131, ln. 25) present in ranges including 0.1-5 g/kg (0.01 to 0.5 %) and 0.1-2.5 g/kg (0.01 to 0.25%, para 0177). Aksnes discloses the feed may include chloride (para 0180).
Betka in view of Aksnes does not disclose magnesium salts are MgCl2. 
Harris, Jr. is drawn to improving the raising of pre-adult anadromous fish and preparing pre-adult anadromous fish for transfer to seawater (abstract). Harris, Jr. discloses MgCl2 as a magnesium source (para 0051) that may be a PVCR (para 0050). Harris, Jr. discloses the PVCR can be added to the feed (para 0049). Harris, Jr. discloses the PVCR allows the fish to better adapt to seawater (para 0047). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include magnesium and chloride in the feed, as taught in Betka in view of Aksnes, wherein the magnesium and chloride are provided as magnesium chloride, as taught in Harris, Jr., to obtain a method for smoltification in Salmonidae comprising feeding fish a feed comprising magnesium chloride. One of ordinary skill in the art at the time the invention was filed would have been motivated to include magnesium chloride in the feed to allow the fish to better adapt to seawater (Harris, Jr., para 0047). 
Regarding claim 5: Aksnes discloses calcium (para 0175) present in ranges including 1-50 g/kg (0.1 to 5%, para 0175), 1-40 g/kg (0.1 to 4%, para 0175), 1-30 g/kg (0.1 to 3%, para 0175), and 1-20 g/kg (0.1 to 2%, para 0175). Aksnes discloses the feed may include chloride (para 0180).
Betka in view of Aksnes does not disclose magnesium salts are calcium chloride. 
Harris, Jr. is drawn to improving the raising of pre-adult anadromous fish and preparing pre-adult anadromous fish for transfer to seawater (abstract). Harris, Jr. discloses calcium chloride as a calcium source (para 0051) that may be a PVCR (para 0050). Harris, Jr. discloses the PVCR can be added to the feed (para 0049). Harris, Jr. discloses the PVCR allows the fish to better adapt to seawater (para 0047). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include calcium and chloride in the feed, as taught in Betka in view of Aksnes, wherein the magnesium and chloride are provided as calcium chloride, as taught in Harris, Jr., to obtain a method for smoltification in Salmonidae comprising feeding fish a feed comprising calcium chloride. One of ordinary skill in the art at the time the invention was filed would have been motivated to include calcium chloride in the feed to allow the fish to better adapt to seawater (Harris, Jr., para 0047). 
Regarding claims 7/1, 7/2, 7/3, 7/4, 7/5, and 7/6: Betka discloses the feed contains sodium chloride in amounts between about 1% and about 10% by weight, or about 10 g/kg to 100 g/kg (10,000 mg/kg to about 100,000 mg/kg, p. 23, ln. 16-18). Betka discloses the feed contains Tryptophan (p. 16, ln. 4). Betka discloses concentration of amino acids, which include tryptophan between about 0.1% and 1% of the feed (1 and about 10 gm/kg feed, p. 24, ln. 21-26). 
Harris, Jr. suggests calcium chloride and magnesium chloride. 
With respect to the concentration of MgCl2 as the magnesium salt: As discussed above, Aksnes discloses magnesium present in ranges including 0.1-5 g/kg (0.01 to 0.5 %) and 0.1-2.5 g/kg (0.01 to 0.25%, para 0177).
With the magnesium supplied as MgCl2, the prior art suggests a range of the MgCl2 in a range of about 0.39 g MgCl2/kg to about 19.58 g MgCl2/kg (range for 0.1-5 g Mg/kg); and about 0.39 g MgCl2/kg to about 9.79 g MgCl2/kg (range for 0.1-2.5 g Mg/kg).
Sample Calculation: 0.1 g Mg/kg in the form of MgCl2 equates to about 0.39 g MgCl2/kg. Magnesium has a molar mass of about 24.31 g/mole. Chlorine has a molar mass of about 35.45 g/mole. Stoichiometric conversion of the given amount of magnesium to an amount of MgCl2: [0.1 g Mg/1 kg feed]*[1 mole Mg/24.31 g Mg]*[1 mole MgCl2/1 mole Mg]*[({2*35.45g Cl/mol Cl} + 24.31 g Mg/mole Mg)/1 mole MgCl2] = 0.39 g MgCl2/Kg feed.
With respect to the concentration of CaCl2 as the calcium salt: Aksnes discloses calcium (para 0175) present in ranges including 1-50 g/kg (0.1 to 5%, para 0175), 1-40 g/kg (0.1 to 4%, para 0175), 1-30 g/kg (0.1 to 3%, para 0175), and 1-20 g/kg (0.1 to 2%, para 0175).
With the calcium supplied as CaCl2, the prior art suggests a range of the CaCl2 in a range of about 2.77 g CaCl2/kg to about 138.45 g CaCl2/kg (range for 1-50 g Ca/kg); and about 2.77 g CaCl2/kg to about 55.38 g CaCl2/kg (range for 1-20 g Ca/kg). 
Sample Calculation: 1 g Ca/kg in the form of CaCl2 equates to about 0.39 g CaCl2/kg. Calcium has a molar mass of about 40.08 g/mole. Chlorine has a molar mass of about 35.45 g/mole. Stoichiometric conversion of the given amount of calcium to an amount of CaCl2: [1 g Ca/1 kg feed]*[1 mole Ca/40.08 g Ca]*[1 mole CaCl2/1 mole Ca]*[({2*35.45g Cl/mol Cl} + 40.08 g Ca/mole Ca)/1 mole CaCl2] = 2.77 g CaCl2/Kg feed. 
Furthermore per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art discloses the conventional nature of feeding salmon feed comprising the claimed salts. As such, the concentration of the salts, represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 10: Betka discloses a method for smoltification  (p. 2, ln. 23) in Salmonidae (salmon, p. 2, ln. 22).
providing a fish feed comprising protein, fat, carbohydrates, vitamins, minerals, water, 
Betka discloses providing a fish feed (p. 16, ln. 3).
Betka does not disclose the feed comprises protein, fat, carbohydrates, vitamins, minerals, and water. 
Aksnes is drawn to feeding salmonoids (para 0041) a fish feed (para 0040). Aksnes discloses dietary nutrients are essential for the construction of living tissues (para 0042). Aksnes discloses balanced diets promote optimal fish growth and health (para 0044). Aksnes discloses fish feed (para 0047) comprising protein (para 0047), fat (para 0047), carbohydrates (para 0047), vitamins (para 0047), minerals (para 0047), and water (para 0047). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed fish a feed, as taught in Betka, wherein the feed comprises protein, fat, carbohydrates, vitamins, minerals, and water, as taught in Asknes, to obtain a method for smoltification in Salmonidae comprising providing a fish feed comprising protein, fat, carbohydrates, vitamins, minerals, and water. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide a feed comprising protein, fat, carbohydrates, vitamins, minerals, and water to provide the fish with essential dietary nutrients for the construction of living tissues (Asknes, para 0042) and promote optimal fish growth and health (Asknes, para 0044).
With respect to the concentrations listed in the Table: 
Betka discloses the feed contains Tryptophan (p. 16, ln. 4). Betka discloses concentration of amino acids, which include tryptophan between about 1 and about 10 gm/kg feed (p. 24, ln. 21-26). Betka discloses free amino acids (p. 24, ln. 31). 
Betka discloses the feed contains sodium chloride in amounts between about 1% and about 10% by weight, or about 10 g/kg to 100 g/kg (10,000 mg/kg to about 100,000 mg/kg, p. 23, ln. 16-18). Aksnes discloses sodium (para 0179) in ranges including 1-250 g/kg (0.1 to 25%, para 0179) and 1-50 g/kg (0.1 to 5%, para 0179). 
Aksnes discloses the feed may include chloride (para 0180) in ranges including 1 g/kg to 250 g/kg (0.1 to 25%, para 0180). 
Aksnes discloses calcium (para 0175) present in ranges including 1-50 g/kg (0.1 to 5%, para 0175), 1-40 g/kg (0.1 to 4%, para 0175), 1-30 g/kg (0.1 to 3%, para 0175), and 1-20 g/kg (0.1 to 2%, para 0175).
Aksnes discloses magnesium present in ranges including 0.1-5 g/kg (0.01 to 0.5 %) and 0.1-2.5 g/kg (0.01 to 0.25%, para 0177).
Harris, Jr. suggests calcium chloride and magnesium chloride. See above. 
Furthermore per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art discloses the conventional nature of feeding salmon feed comprising the claimed salts. As such, the concentration of the salts and ions, represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
administering the fish feed, in fresh water or brackish water, to a population of parr or desmoltified fish or a combination thereof, until the fish achieve a status of smoltification; whereby the feed essentially alone induces the smoltification of the fish.
Betka discloses administering the feed in freshwater (p. 16, ln. 2). Betka discloses administering the feed to parr (p. 51, ln. 10), parr and smolted fish (p. 51, ln. 10). Betka discloses administering the feed to parr to achieve smoltification (p. 102, ln. 4-19).
Regarding claim 11: Betka discloses adding one or more PVCR “modulators to the freshwater (e.g., calcium and/or magnesium)” (p. 15, ln. 28-p. 16, ln. 1). The phrase “calcium and/or magnesium” indicates adding calcium only, magnesium only, or both calcium and magnesium. Since Betka does not require adding both calcium and magnesium to the water, Betka is encompassed within the exclusionary provisio that excludes the addition of both calcium and magnesium. 
Additionally, Betka discloses the addition of calcium carbonate and/or chloride and magnesium chloride (p. 51, ln. 12-13, 22-23). Since the salts (calcium carbonate and magnesium chloride) are not ions (i.e., said ions consisting of Mg2+ and Ca2+), Betka is encompassed within the exclusionary provisio that excludes the addition of ions consisting of Mg2+ and Ca2+. 
further provided that the population of fish is not subjected to winter signals, said addition of ions and winter signal being of the type sufficient to operate as a smoltification-inducing signal
Betka does not require subjecting the fish to winter signals, said addition of ions and winter signal being of the type sufficient to operate as a smoltification-inducing signal. Therefore, Betka is encompassed within the exclusionary provisio. 
Regarding claims 12/10 and 12/11: Betka discloses the feed contains sodium chloride in amounts between about 1% and about 10% by weight, or about 10 g/kg to 100 g/kg (10,000 mg/kg to about 100,000 mg/kg, p. 23, ln. 16-18). Aksnes discloses sodium (para 0179) in ranges including 1-250 g/kg (0.1 to 25%, para 0179) and 1-50 g/kg (0.1 to 5%, para 0179). 
Aksnes discloses magnesium present in ranges including 0.1-5 g/kg (0.01 to 0.5 %) and 0.1-2.5 g/kg (0.01 to 0.25%, para 0177).
Aksnes discloses calcium (para 0175) present in ranges including 1-50 g/kg (0.1 to 5%, para 0175), 1-40 g/kg (0.1 to 4%, para 0175), 1-30 g/kg (0.1 to 3%, para 0175), and 1-20 g/kg (0.1 to 2%, para 0175).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619